     Case 1-19-40361-cec           Doc 12     Filed 02/15/19      Entered 02/15/19 16:42:21




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


NORGAARD O’BOYLE
184 Grand Avenue
Englewood, New Jersey 07631
Telephone Number (201) 871-1333
Facsimile Number (201) 871-3161
Attorneys for Creditor,                               Case No.:            19-40361
Sasa Femic
                                                      Chapter:             11
By: KARL NORGAARD, ESQ.
         KN - 4764
Email [Knorgaard@norgaardfirm.com]


In Re:                                                Adv. No.:            ____________________

PLAZA PATISSERIE, INC.                                Hearing Date:        NA
Dba AKROTIRI
                                                      Judge:               CEC




         NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF NOTICES

         The undersigned represents the above-mentioned debtor herein, and hereby notices his

appearance pursuant to the Federal Rule of Bankruptcy Procedure 9010, and requests service of all

notices pursuant to Federal Rule of Bankruptcy Procedure 2002.

         Please serve all notices, regardless of form, on:

                        NORGAARD O’BOYLE
                        184 Grand Avenue
                        Englewood, New Jersey 07631
                        Telephone Number (201) 871-1333

         Nothing herein shall relieve the debtor or any party from service required by due process of

law, the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure and/or the local rules of

practice. This demand requires an additional notice and does not alleviate responsibility of any
     Case 1-19-40361-cec        Doc 12      Filed 02/15/19   Entered 02/15/19 16:42:21




notice previously required and/or served.


                              NORGAARD O’BOYLE
                              Attorneys for Creditor


                              By/s/ Karl J. Norgaard Esq.
Dated: February 15, 2019      KARL J. NORGAARD, ESQ.
